NON-EMPLOYEE INTERIM CHIEF EXECUTIVE OFFICER

ENGAGEMENT AGREEMENT

 

This Non-employee Interim CEO Agreement ("Agreement") is entered into as of the
3rd day of April, 2006 (the “Effective Date”) by and between Genesis Bioventures
Inc., a New York corporation (the “Company”), and Experigen Management Company,
LLC, a Nevada corporation (“Management Company”).

A.           Management Company and Company entered into the Consulting,
Confidentiality and Proprietary Rights Agreement on November 4, 2005 (“November
4 Agreement) for Management Company to provide certain management consulting
services to Company.

B.         Subsequent to the November 4, 2005 Agreement Company determined to
retain Douglas C. Lane, President of Management Company, to provide Non-employee
Interim Chief Executive Officer (“Non-employee Interim CEO”) services to
Company;

C.           Management Company and Company now amend the November 4, 2005
Agreement such that Douglas C. Lane, President of Management Company (“Mr.
Lane”), shall provide Non-employee Interim CEO services to Company as set forth
on Schedule A attached hereto and as specified from time to time by the Board of
Directors of the Company.

D.           Upon execution of this Agreement Company will pay to Management
Company all amounts due to Management Company by Company and remaining unpaid as
of March 31, 2006, $30,000 plus reimbursement for outstanding expenses.

E. Company and Management Company agree Company shall retain Mr. Lane as an
employee of Company as CEO and President of Company following completion of
minimum $3,000,000 financing of Company and subject to mutually agreed
employment agreement contract between Company and Mr. Lane; approval by
Management Company; and, approval by Company Board of Directors, under terms and
conditions that are no less favorable than those terms and conditions in, and
generally in the form of, the Employment Agreement in Schedule C.

F.            As a result of Management Company’s and Mr. Lane’s engagement, the
Company and/or its affiliates has, or have disclosed to Management Company and
Mr. Lane, and Management Company and Mr. Lane has obtained, certain Confidential
Information (as defined herein).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:

1. Engagement. The Company hereby engages Mr. Lane, President of Management
Company, to perform those Non-employee Interim CEO duties set forth in the
Schedule A attached hereto and such other duties as may be requested from time
to time by the Board of Directors of the Company. Mr. Lane hereby accepts such
engagement upon the terms and subject to conditions set forth in this Agreement.
This agreement shall be ratified by the Board of Directors of Company.

2. Non-employee Interim Chief Executive Officer. Management Company agrees to
designate Mr. Lane, President of Management Company as the Non-employee Interim
CEO to Company to perform those duties of Non-employee Interim Chief Executive
Officer for Company as defined herein. Mr. Lane shall provide services as
Non-employee Interim CEO of Company.

 

 

DCL Contract CEO Agreement

1

 

 


--------------------------------------------------------------------------------



3.  Directorship.  Executive will be nominated for election to the Company's
Board of Directors and at the pleasure of the Company's stockholders. Executive
agrees to serve as a Director on the Board, compensation to be determined by the
Compensation Committee of the Board of Directors.

4. Compensation.

A.          Base Fee. For the services rendered by Mr. Lane under this
Agreement, the Company shall pay to Management Company the compensation
specified in the Schedule A, subject to the terms and conditions set forth in
this Agreement.

B.          Achievement Bonus Fee. The Company shall pay Management Company an
Achievement Bonus  Fee annually based upon achievement by the Company of its
corporate goals as established and determined by the Board annually and for
other achievements by the Company or Mr. Lane during the year as approved by the
Compensation Committee of the Board. The Board or Compensation Committee, as
applicable, shall, in their respective sole discretion, determine whether such
corporate or other goals have been attained or other achievements have occurred.
 Management Company’s Achievement Bonus Fee for the period from April 1, 2006
through December 31, 2006 is specified in Schedule A. Payment of the Achievement
Bonus Fee to Management Company shall occur within 30 days following the last
day of Company’s fiscal year. 

C.          Transaction Bonus Fee. In the event of a transaction involving a
Change in Control approved by the Company's Board of Directors, which
transaction results in the receipt by the Company's stockholders of
consideration with a value representing, in the sole judgment of the Board of
Directors, a significant premium over the price per share of the Company's stock
as determined 20 days ending one day prior to the public announcement of such
transaction (a "Change in Control Transaction"), Management Company shall be
paid a Transaction Bonus Fee at the closing of such a material transaction in
the amount established in the Schedule herein.  Payment of the Transaction Bonus
Fee to Management Company shall occur within 30 days of the closing of such
transaction. 

Management Company shall be paid a Transaction Bonus of one and one half percent
(1.5%) of the associated value of a transaction approved by the Board of
Directors which is not a Change in Control Transaction, but which, nonetheless,
involves a significant change in the ownership of the Company or the composition
of the Board of Directors of the Company, and which results in significant
additional value for the Company's stockholders, or which results in significant
value for the Company’s stockholders, as determined by the Board of Directors in
its sole discretion and as specifically designated a significant event by the
Board of Directors (a "Significant Event").    

If the Company enters into a transaction which is a Change in Control
Transaction, then all of the stock and warrants issued to Management Company
before the effective date of the transaction shall no longer be required to be
returned to Company under Section 6 (Voluntary Termination) or Section 8
(Termination for Cause).

5. Term and Survivability. The term of this Agreement shall be for a period of
18 Months (Eighteen Months), beginning on the Effective Date. Notwithstanding
the foregoing, either party shall have the right to terminate this Agreement at
any time, with or without cause, effective immediately upon written notice to
the other party.

 

DCL Contract CEO Agreement

2

 

 


--------------------------------------------------------------------------------



6. Termination Fee. The conditions for Mr. Lane furnishing services as a
consultant, the payments to the Management Company to which Company have made
previous payments, the nonassignability of the personal services required by the
consulting arrangement, and the other terms and conditions of the November 4
Agreement remain in place except as modified herein. In the event that a
mutually acceptable Employment Agreement as attached hereto has not been
executed by the Company on or before September 30, 2007 (or such later date to
which your engagement has been extended pursuant to paragraph 1 hereof) or this
agreement is terminated for any reason other than the reasons specified in
paragraphs 6.A. and 6.C. below, Company will pay Management Company an
additional engagement fee, an engagement termination fee equal to 12 months of
the engagement fee as set forth in the Schedule A hereof.

 

7.

Termination.

A.           Voluntary Termination: In the event Agreement is terminated because
Mr. Lane voluntarily terminates his engagement with Company before September 30,
2007, then:

(1),        Mr. Lane shall return to the Company the combination of stock and
warrants specified in Schedule B:

(2).        Company will not pay the engagement termination fee, or any portion
thereof to Mr. Lane; and

(3).       Mr. Lane will receive any unpaid portion of his engagement fee
through the date of termination.

B.           Change-of-Control. In the event that Agreement has not been
terminated prior to a “Change-of-Control” (as described below), upon a
“Change-of-Control”, Mr. Lane shall retain 100% of the stock and warrants
Company granted to Mr. Lane on April 3, 2006. Under the Change-of-Control
agreement with the Company, a “Change-of-Control” is deemed to occur upon the
occurrence of any of the following events:

 

(1).

Company’s dissolution or liquidation;

(2).         a merger or consolidation in which Company is not the surviving
corporation;

(3).         a merger in which Company is the surviving corporation but after
which Company shareholders prior to such merger (other than any shareholder
which merges (or which owns or controls another corporation which merges) with
us in such merger) owns less than 50% of the voting shares or another equity
interest in Company after such merger;

 

(4).

a sale of substantially all of Company assets;

(5).         an acquisition, sale or transfer of a majority of Company’s
outstanding shares by tender offer or similar transaction;

(6).         a new or existing shareholder who may be a member of management
(other than Mr. Lane) or an affiliate of Company obtains unilateral control,
directly or indirectly, of Company or Company’s Board of Directors, whether
alone or in concert with others;

 

DCL Contract CEO Agreement

3

 

 


--------------------------------------------------------------------------------



(7).         a new shareholder or group of shareholders that may include current
management (other than Mr. Lane) or affiliate obtains unilateral control,
directly or indirectly, of Company or Company’s Board of Directors;

(8).         an involuntary change in the composition, as of April 3, 2006, of
more than 33% of Company’s Board of Directors; or

(9).         any person, entity or combination thereof controls, individually or
collectively through ownership, assignment, voting proxy or the like, 50% or
more of the outstanding voting shares ordinarily having the right to vote for
the election of Company’s directors or the combined voting powers thereof.

C.           Termination for Cause. In the event Agreement is terminated by the
Company because Mr. Lane: (i) is convicted of (including a plea of guilty or no
contest as to) any crime (whether or not involving the Company) constituting a
felony, indictable offense, or offense punishable by incarceration in excess of
six months in the jurisdiction involved; (ii) has engaged in any substantiated
act involving moral turpitude; (iii) Mr. Lane’s gross neglect or misconduct in
the performance of engagement duties including the willful failure or refusal to
perform such duties as may reasonably be assigned to Mr. Lane by the Board of
Directors of the Company consistent with Mr. Lane’s Non-employee Interim CEO
position, or (iv) a material breach of any provision of this Agreement;
provided, however, that with respect to clauses (iii) or (iv), the Company will
give to Mr. Lane advance notice so that Mr. Lane will have at least ten business
days to cure any such breach, the engagement termination fee will not be
payable; provided that in such event, however, the Company would pay to
Management Company amounts due to Management Company pursuant to paragraph 3
hereof prorated to the date of such termination.

D.          By Death. The Agreement shall terminate automatically upon the death
of Mr. Lane. In such event, the Company shall pay to Management Company or his
estate, as the case may be, any accrued Base Fee, any Achievement Bonus and any
Transaction Bonus compensation to the extent earned.

Upon termination of this Agreement the following sections of this Agreement
shall survive such termination, for the period, if any, set further therein:
Sections 3, 7, 8, 9, 10, 11, 12, 14, 15, 17, 18, 20.

8. Costs and Expenses of Management Company's Performance. Except as set forth
in the attached Schedule, all costs and expenses of Management Company's
performance hereunder shall be borne by the Company, so long as the Company
agrees verbally or in writing to reimburse or pay such costs and expenses.

9. Taxes. As an independent contractor, Management Company acknowledges and
agrees that it is solely responsible for the payment of any taxes and/or
assessments imposed on account of the payment of compensation to, or the
performance of services by Management Company pursuant this Agreement,
including, without limitation, any unemployment insurance tax, federal and state
income taxes, federal Social Security (FICA) payments, and state disability
insurance taxes. The Company shall not make any withholdings or payments of said
taxes or assessments with respect to amounts

 

DCL Contract CEO Agreement

4

 

 


--------------------------------------------------------------------------------



 

paid to Management Company hereunder; provided, however, that if required by law
or any governmental agency, the Company shall withhold such taxes or assessments
from amounts due Management Company, and any such withholding shall be for
Management Company's account and shall not be reimbursed by the Company to
Management Company. Management Company expressly agrees to make all payments of
such taxes, as and when the same may become due and payable with respect to the
compensation earned under this Agreement.

10. Confidentiality. For a period of twenty four months from the termination of
this Agreement, Management Company agrees that Management Company will not,
except when required by applicable law or order of a court, during the term of
this Agreement or thereafter, disclose directly or indirectly to any person or
entity, any Trade Secrets (as defined below) or Confidential Information (as
defined below) or other information treated as confidential by the Company
known, learned or acquired from the Company by the Management Company during the
period of the Management Company's engagement by the Company. For purposes of
this Agreement, "Confidential Information" shall mean any and all Trade Secrets,
knowledge, data or know-how of the Company, any of its affiliates, or
proprietary information of third parties in the possession of the Company or any
of its affiliates, and any nonpublic technical, training, financial and/or
business information treated as confidential by the Company or any of its
affiliates, including such information, knowledge, Trade Secret or data
conceived, originated, discovered or developed by Management Company hereunder.
For purposes of this Agreement, "Trade Secrets" shall include, without
limitation, any formula, concept, pattern, processes, designs, device, software,
systems, list of customers, training manuals, marketing or sales or service
plans, business plans, marketing plans, financial information, or compilation of
information which is used in the Company's business or in the business of any of
its affiliates.

Confidential Information and Trade Secrets shall not include, and the foregoing
shall not apply to, information that is (i) generally available to the public
other than a result of a disclosure by Management Company; (ii) available to
Management Company on a non-confidential basis prior to the disclosure by
Company to Management Company; (iii) available to the Management Company on a
non-confidential basis from a source other than Company or is affiliates,
provide, however, that such source is not bound by a confidentiality agreement;
or (iv) required to be disclosed by Management Company by law or pursuant to
court order. Management Company shall notify the Company of any information that
comes to its attention that might indicate that there has been a loss of
confidentiality with respect to the Confidential Information.

11. Return of the Company’s Proprietary Materials. Management Company agrees to
deliver promptly to the Company on termination of this Agreement for whatever
reason, or at any time the Company may so request, all documents, records,
artwork, designs, data, drawings, flowcharts, listings, models, sketches,
apparatus, notebooks, disks, notes, copies and similar repositories of
Confidential Information and any other documents of a confidential nature
belonging to the Company, including all copies, summaries, records,
descriptions, modifications, drawings or adaptations of such materials which
Management Company may then possess or have under its control. Management
Company further agrees that upon termination of this Agreement, Management
Company's, employees, Management Company’s, agents or independent contractors
shall not retain any document, data or other material of any description
containing any Confidential Information or proprietary materials of the Company.

12. Assignment of Proprietary Rights. Other than the Proprietary Rights listed
on the Schedule attached hereto, Management Company hereby assigns and transfers
to the Company all

 

DCL Contract CEO Agreement

5

 

 


--------------------------------------------------------------------------------



 

right, title and interest that Management Company may have, if any, in and to
all Proprietary Rights (whether or not patentable or copyrightable) made,
conceived, developed, written or first reduced to practice by Management
Company, whether solely or jointly with others, during the period of Management
Company's engagement by the Company which directly relate to and claim an
improvement upon the technology or intellectual property owned by the Company.

Management Company acknowledges and agrees that the Company shall have all
right, title and interest in, among other items, all research information and
all documentation or manuals related thereto that Management Company develops or
prepares for the Company hereunder during the period of Management Company's
engagement by the Company and that such work by Management Company shall be work
made for hire and that the Company shall be the sole author thereof for all
purposes under applicable copyright and other intellectual property laws. With
respect to all Proprietary Rights which are assigned to the Company pursuant to
this Section 8, Management Company will assist the Company in any reasonable
manner for reasonable compensation to obtain for the Company's benefit patents
and copyrights thereon in any and all jurisdictions as may be designated by the
Company, and Management Company will execute, when requested, patent and
copyright applications and assignments thereof to the Company, or other persons
designated by the Company, and any other lawful documents deemed necessary by
the Company to carry out the purposes of this Agreement.

13. Trade Secrets of Others. Management Company represents to the Company that
its performance of all the terms of this Agreement does not and will not breach
any agreement to keep in confidence proprietary information or trade secrets
acquired by Management Company in confidence or in trust prior to its engagement
by the Company, and Management Company will not disclose to the Company, or
induce the Company to use, any confidential or proprietary information or
material belonging to others. Management Company agrees not to enter into any
agreement, either written or oral, in conflict with this Agreement.

14. Other Obligations. Management Company acknowledges that the Company, from
time to time, may have agreements with other persons which impose obligations or
restrictions on the Company regarding proprietary rights made or developed
during the course of work thereunder or regarding the confidential nature of
such work. Management Company agrees to be bound by all such obligations and
restrictions made known to him in writing by the Company and to take action as
may be reasonably required to discharge the obligations of the Company
thereunder.

15. Independent Contractor. Management Company and designated Non-employee
Interim CEO individually shall not be deemed to be employees or agents of the
Company for any purpose whatsoever. Management Company shall have the sole and
exclusive control over its employees, consultants or independent contractors who
provide services to the Company on behalf of Management Company, and over the
labor and employee relations policies and policies relating to wages, hours,
working conditions or other conditions of its employees, consultants or
independent contractors.

16. Directors and Officers Insurance. The Company shall, at its own expense, at
all times maintain a minimum of $2,000,000 (Two Million Dollars) Directors and
Officers insurance.

17. Key Man Insurance. Company shall have the right to secure, in its own name
or otherwise, and at its own expense, life, disability, accident or other
insurance covering Executive and Executive shall have no right, title or
interest in or to such insurance. Executive shall assist

 

DCL Contract CEO Agreement

6

 

 


--------------------------------------------------------------------------------



 

Company in procuring such insurance by submitting to reasonable examinations and
signing such applications and other instruments as may be required by the
insurance carriers to which applications is made for any such insurance.

18. Indemnification. The Company shall, at its own expense, defend, indemnify
and hold harmless the Management Company and Management Company’s employees,
consultants or independent contractors who provide services for Company on
behalf of Management Company from and against any and all liabilities, claims,
actions, losses, costs and expenses (including reasonable attorneys' fees and
disbursements) (i) relating to or arising out of the Company's actual or alleged
violation of any law, statute, ordinance, order, rule or regulation; or (ii) to
the extent such Claim is primarily and directly based upon information or
direction provided by the Company to Management Company and Management Company’s
employees, consultants and independent contractors; provided, however, the
foregoing shall not apply to any portion of such Claims to the extent it is
found to have resulted primarily and directly from Management Company’s (A)
infringement of any United States patent, foreign letters patent, license,
trademark, copyright, trade secret or any other proprietary right other than as
may be directed or induced by the Company for the services provided by
Management Company hereunder; (B) breach of this Agreement or any other
agreement; (C) violation of any law, statute, ordinance, order, rule or
regulation; or (D) any negligence or intentional misconduct in connection with
such performance. This indemnification is not voided by the termination of this
agreement.

19. Non-Solicitation.     Management Company and its employees, consultants and
independent contractors will not, during the term this Agreement and for one
year thereafter, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity: (i) employ,
engage or solicit for employment any individual who is, or was at any time
during the twelve-month period immediately prior to the termination of this
Agreement for any reason, an employee of the Company, or otherwise seek to
adversely influence or alter such individual's relationship with the Company; or
(ii) solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of this Agreement for
any reason, a customer or vendor of the Company to terminate or otherwise alter
his, her or its relationship with the Company or any of its affiliates.

20. Equitable Remedies. In the event of a breach or threatened breach of the
terms of this Agreement by Management Company, the parties hereto acknowledge
and agree that it would be difficult to measure the damage to the Company from
such breach, that injury to the Company from such breach would be impossible to
calculate and that monetary damages would therefore be an inadequate remedy for
any breach. Accordingly, the Company, in addition to any and all other rights
which may be available, shall have the right of specific performance, injunctive
relief and other appropriate equitable remedies to restrain any such breach or
threatened breach without showing or proving any actual damage to the Company.

21. Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of Nevada.

22. Entire Agreement: Modifications and Amendments. The terms of this Agreement
are intended by the parties as a final expression of their agreement with
respect-to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Schedule
referred to in this Agreement is incorporated into this Agreement by this

 

DCL Contract CEO Agreement

7

 

 


--------------------------------------------------------------------------------



 

reference. This Agreement may not be modified, changed or supplemented, nor may
any obligations hereunder be waived or extensions of time for performance
granted, except by written instrument signed by the parties or by their agents
duly authorized in writing or as otherwise expressly permitted herein.

23. Prohibition of Assignment. This Agreement and the rights, duties and
obligations hereunder may not be assigned or delegated by Management Company
without the prior written consent of the Company. Any assignment of rights or
delegation of duties or obligations hereunder made without such prior written
consent shall be void and of no effect.

24. Approval of Public Communications and Press Releases. Management Company and
Company agree that any and all public announcement regarding Management Company
or Non-employee Interim CEO must be approved by Management Company in advance.

25. Binding Effect: Successors and Assignment. This Agreement and the provisions
hereof shall be binding upon each of the parties, their successors and permitted
assigns.

26. Validity. This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent Jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.

27. Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice):

(i) If to the Company:

Genesis Bioventures, Inc.

Suite A

3033 King George Hwy.

Surrey, British Columbia

Canada, V4P 1B8

 

Ph:

(604) 542-0821

Fax: (604) 542-0821

Attn: Legal Department

 

(ii) If to Management Company:

 

Experigen Management Company, LLC

 

c/o Douglas C. Lane, President

 

 

10940 Wilshire Blvd.

 

 

Suite 1600

 

 

Los Angeles, CA 90024

 

 

Ph:

(310) 443-4100

 

 

Fax: (310) 443-4220

 

 

 

DCL Contract CEO Agreement

8

 

 


--------------------------------------------------------------------------------



 

 

Any such notice, demand or other communication shall be deemed to have been
given on the date personally delivered or as of the date received, as the case
may be.

IN WITNESS WHEREOF, the parties hereto have executed this Consulting,
Confidentiality, and Proprietary Rights Agreement as of the day and year first
above written.

 

Genesis Bioventures, Inc.

 

 

By: _____________________________

__________________

 

Name:

Date

 

 

Title:

 

 

 

Experigen Management Company, LLC

 

 

By: _____________________________

__________________

 

Douglas C. Lane, President

Date

 

 

DCL Contract CEO Agreement

9

 

 


--------------------------------------------------------------------------------



 

 

 

 

Schedule A

1.

Duties of the Non-employee Interim CEO:

 

a.

Perform the duties and responsibilities of the Chief Executive Officer of the
Company;

 

b.

Perform other duties as directed by the Board of Directors of the Company,

2.

Compensation to Management Company:

 

a.

Company shall pay Management Company $17,000 (USD Seventeen Thousand Dollars)
per month to be disbursed no less frequent than once per month, on the beginning
of each month of Non-employee Interim CEO service.

 

b.

Company shall pay Management Company in Company common stock equal to 7% of
Company common stock as of the Effective date, on a fully diluted basis, as
follows, upon execution of this Agreement:

1) One stock certificate for two percent 2.0% (two percent; 1,229,092 Shares) of
Company common stock as of the Effective Date on a fully diluted basis;

2) One warrant to purchase 2.5 % (two and one half percent; 1,536,366 Shares) of
Company common stock as of the Effective Date on a fully diluted basis at $0.10
(ten cents) per share exercisable for five years from date of issue;

 

3)

          A second warrant to purchase 2.5% (two and one half percent; 1,536,366
Shares) of Company common stock as of the Effective Date on a fully diluted
basis at ten cents ($0.10) per share exercisable for five years from date of
issue.        

3.

Achievement Bonus Fee:

 

a.

Company shall pay Management Company an Achievement Bonus Fee of $50,000 if
Company achieves a minimum $4,000,000 Company financing during 2006
(“Achievement Bonus Milestone”).

 

 

 

 

 

 

DCL Contract CEO Agreement

10

 

 


--------------------------------------------------------------------------------



 

 

Schedule B

Return of Company Equity Pursuant to Voluntary Termination (Section 6)

1.            Two warrants granted to Mr. Lane (Schedule A) shall be returned to
Company if termination under Section 6 occurs within the first 12 (Twelve )
months following the Effective Date.

2.           One warrant granted to Mr. Lane (Schedule A) shall be returned to
Company if termination under Section 6 occurs after the first 12 months
following the Effective Date and before:

(a) 18 (Eighteen) months following the Effective Date; or,

(b) 24 (Twenty four) months following the Effective Date if

(i) the Agreement is extended by mutual consent for a minimum additional 6 (six)
month period and Mr. Lane is engaged by Company as Non-employee Interim CEO; or

(ii) the Company and Mr. Lane enter into the Employment Agreement (Schedule C)
and Mr. Lane is employed by the Company as Chief Executive Officer.

 

DCL Contract CEO Agreement

11

 

 


--------------------------------------------------------------------------------



Schedule C

FORM OF EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement"), entered into this ___ day of ___,
200_, by and between Genesis Bioventures, Inc., a New York corporation
(hereinafter the "Company"), and Douglas C. Lane, (hereinafter "Executive").

RECITALS

WHEREAS, the Company and Executive entered into a Non-employee Interim Chief
Executive Officer Consulting Agreement, dated as of April 3st, 2006, the
"Consulting Agreement";

WHEREAS, the Company and Executive wish for this Agreement to supersede and
replace the Consulting Agreement upon the Commencement Date (the “Commencement
Date”).

NOW, THEREFORE, the Company and Executive, in consideration of the Executive's
continued employment with the Company, agree as follows:

 

ARTICLE I.

 

TERM OF AGREEMENT

A.  Commencement Date.  The terms of this Agreement shall govern Executive's
employment with the Company immediately upon execution of this Agreement and
this Agreement shall expire and terminate on the third anniversary of the
Commencement Date, unless terminated earlier pursuant to Article 6. Company and
Executive agree that this Agreement will supersede and replace all previous
understandings regarding the employment and/or engagement of Executive by the
Company including, inter alia, the terms and conditions of the Previous
Employment Agreement.

B.  Renewal.  The term of this Agreement shall be automatically renewed for
successive, additional three (3) year terms unless either party delivers written
notice to the other at least ninety (90) days prior to the expiration date of
this Agreement of an intention to terminate this Agreement or to renew it for a
term of less than three (3) years but not less than (1) year. If the term of
this Agreement is renewed for a term of less than three (3) years, then
thereafter the term of this Agreement shall be automatically renewed for
successive, additional identical terms unless either party delivers a written
notice to the other at least ninety (90) days prior to a termination date of
this Agreement of an intention to terminate this Agreement or to renew it for a
different term of not less than one (1) year. Any renewal bonus will be
negotiated as mutually agreed to at the time of any renewal of this Agreement.

C.  Nonrenewal.   If this Agreement is not renewed at the end of any term hereof
by the Company for any reason except death, disability or retirement of
Executive, notwithstanding anything herein elsewhere contained, Executive shall
be paid his salary, as provided for in Section 3.A hereof, and receive the other
benefits applicable under Article 4 hereof, for an additional twelve (12) months
after the termination date hereof.  Nonrenewal provision shall become effective
upon the earlier of (a) adequate company revenue to support Nonrenewal provision
or (b) closing of Company’s Series B equity financing

 

 

DCL Contract CEO Agreement

12

 


--------------------------------------------------------------------------------



ARTICLE II.

 

EMPLOYMENT DUTIES

A.  Title/Responsibilities.  Executive hereby accepts employment with the
Company pursuant to the terms and conditions hereof as of the Commencement Date.
Executive agrees to serve the Company in the positions of “Chief Executive
Officer and President”. Executive agrees to serve the Company in the positions
of “Chief Executive Officer and President”. Executive shall report to the Board
of Directors of the Company (the “Board”). Executive shall have the powers and
duties commensurate with such position, including but not limited to, hiring
personnel necessary to carry out the responsibilities for such position.

B.  Full Time Attention.  Executive shall devote his full time attention to the
performance of the services customarily incident to such office and to such
other services as the Board may reasonably request, provided that Executive may
also serve on the Boards of Directors of a limited number of other companies
with the prior written consent of the Board.

 

C.  Place of Employment: Executive shall be employed in the Los Angeles
metropolitan area.

D. Other Activities.  Except upon the prior written consent of the Board of
Directors, Executive shall not during the term of this Agreement, engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may be competitive with, or that might place
him in a competing position to that of the Company or any other corporation or
entity that directly or indirectly controls, is controlled by, or is under
common control with the Company (an "Affiliated Company"), provided that
Executive may own less than two percent of the outstanding securities of a
publicly traded competing corporation.

D.  Directorships.  Executive will be nominated for election to the Company's
Board of Directors and at the pleasure of the Company's stockholders. Executive
agrees to serve as a Director on the Board, compensation to be determined by the
Compensation Committee of the Board of Directors.

 

ARTICLE III.

 

COMPENSATION

A.  Base Salary.  Executive shall receive a Base Salary at an annual rate of
“Two Hundred Fifty Thousand Dollars ” ($250,000), payable in accordance with the
Company's customary payroll practices. The Board shall provide Executive with
annual performance reviews, and, thereafter, Executive shall be entitled to such
Base Salary as the Board may from time to time establish in its sole discretion.
Notwithstanding the foregoing, Employee’s base salary (at the time) shall be
increased by a minimum of five percent (5%) on each anniversary of the date of
Commencement Date.

All compensation payable to Executive hereunder is stated in gross amount and
shall be subject to all applicable withholding taxes, other normal payroll and
any other amounts required by law to be withheld.

B.  Achievement Bonus.  The Company shall pay Executive an Achievement Bonus
 annually based upon achievement by the Company of its corporate goals as
established and determined by the Board annually and for other achievements by
the Company or the Executive during the year as approved by the Compensation
Committee of the Board. The Board or Compensation Committee, as applicable,
shall, in their respective sole discretion, determine whether such corporate or
other goals have been attained or other achievements have occurred.  Executives
Achievement Bonus for the fiscal year 200_ is attached as Exhibit A.

 

 

DCL Contract CEO Agreement

13

 


--------------------------------------------------------------------------------



C.     Transaction Bonus.   In addition, in the event of a transaction involving
a Change in Control approved by the Company's Board of Directors, which
transaction results in the receipt by the Company's stockholders of
consideration with a value representing, in the sole judgment of the Board of
Directors, a significant premium over the price per share of the Company's stock
as determined 20 days ending one day prior to the public announcement of such
transaction (a "Change in Control Transaction"), Executive shall be paid a
Transaction Bonus at the closing of such a material transaction in the amount
established in the Schedule herein.  Payment of the Transaction Bonus to
Executive shall occur within 30 days of the closing of such transaction. 

Executive will receive a Transaction Bonus equal of one and one half percent
(1.5%) of the associated value of the Change of Control Event when the
associated value of the Change of Control Event. 

Executive shall also be paid a Transaction Bonus of one and one half percent
(1.5%) of the associated value of a transaction approved by the Board of
Directors which is not a Change in Control Transaction, but which, nonetheless,
involves a significant change in the ownership of the Company or the composition
of the Board of Directors of the Company, and which results in significant
additional value for the Company's stockholders, or which results in significant
value for the Company’s stockholders, as determined by the Board of Directors in
its sole discretion and as specifically designated a significant event by the
Board of Directors (a "Significant Event").    

If the Company enters into a transaction which is a Change in Control
Transaction, then all of the Executive's stock options issued to Executive
before the effective date of the transaction shall become exercisable in full
and all of the shares of stock of the Company purchased by the Executive and
awarded to Executive under the Company's Stock Option / Issuance Plan (the
“Plan”) received before the effective date of the Change in Control Transaction
shall become fully vested.

D.        Company Equity.  Executive will be issued restricted stock pursuant to
this Article III D such that Executive will have 10% of the equity of the
Company on a fully diluted basis as of the Commencement date, inclusive of the
Executives current holdings. Executive will be issued Incentive Stock Options
representing 5% of the Company’s issued and outstanding common stock.

All stock options shall be subject to the terms and conditions of the Company’s
Stock Option / Issuance Plan (the “Plan”) and shall have an exercise price equal
to the fair market value as of the date of grant.  Each of the Stock Options
shall provide for vesting in equal 1/24th monthly increments over two years
measured from the date of grant (of each Stock Option). The vesting terms of the
option shall be adjusted if any other executive officer of Company is granted an
option with more favorable vesting terms.

E.  Withholdings.  All compensation and benefits to Executive hereunder shall be
subject to all federal, state, local and other withholdings and similar taxes
and payments required by applicable law.

 

ARTICLE IV.

 

EXPENSE ALLOWANCES AND FRINGE BENEFITS

A.  Paid Time Off.  Executive shall be entitled to twenty (20) days, plus one
(1) additional day for each completed year of employment with the Company, of
annual paid time off during the term of this Agreement.

B.  Benefits.  During the term of this Agreement, the Company shall also provide
Executive with the usual health insurance benefits it generally provides to its
other senior management employees. As Executive becomes eligible in accordance
with criteria adopted by the Company, the Company shall provide Executive with
the right to participate in and to receive benefits from accident, disability,
medical, pension, life insurance, bonus, stock, profit-sharing and savings plans
and similar benefits made available generally to employees of

 

DCL Contract CEO Agreement

14

 

 


--------------------------------------------------------------------------------



 

the Company as such plans and benefits may be adopted by the Company, provided
that Executive shall during the term of this Agreement be entitled to receive at
a minimum standard medical and dental benefits similar to those typically
afforded to Chief Executive Officers in similar sized life science companies.
The amount and extent of benefits to which Executive is entitled shall be
governed by the specific benefit plan as it may be amended from time to time.

 

C.

Business Expense Reimbursement.  During the term of this Agreement, Executive
shall be entitled to receive proper reimbursement for all reasonable
out-of-pocket expenses incurred by him (in accordance with the policies and
procedures established by the Company for its senior executive officers) in
performing services hereunder, provided Executive properly accounts therefore.

 

D.

Business Class Travel. During the term of this Agreement, Executive shall be
entitled to Business Class air travel for all intercontinental and
intracontinental flights of three (3) hours duration or longer.

ARTICLE V.

CONFIDENTIALITY

A.  Proprietary Information.  Executive represents and warrants that he has
executed and delivered to the Company the Company's standard Confidentiality,
Inventions and Non-Solicitation Agreement in form acceptable to the Company's
counsel, and attached hereto as Exhibit __.

B.  Return of Property.  All documents, records, apparatus, equipment and other
physical property which is furnished to or obtained by Executive in the course
of his employment with the Company shall be and remain the sole property of the
Company. Executive agrees that, upon the termination of his employment, he shall
return all such property (whether or not it pertains to Proprietary Information
as defined in the Confidentiality, Inventions and Non-Solicitation Agreement,
and agrees not to make or retain copies, reproductions or summaries of any such
property.

ARTICLE VI.

 

TERMINATION

A.  By Death.  The period of employment shall terminate automatically upon the
death of Executive. In such event, the Company shall pay to Executive's
beneficiaries or his estate, as the case may be, any accrued Base Salary, any
bonus compensation to the extent earned, any vested deferred compensation (other
than pension plan or profit-sharing plan benefits which will be paid in
accordance with the applicable plan), any benefits under any plans of the
Company in which Executive is a participant to the full extent of Executive's
rights under such plans, any accrued paid time off pay and any appropriate
business expenses incurred by Executive in connection with his duties hereunder,
all to the date of termination (collectively "Accrued Compensation"), but no
other compensation or reimbursement of any kind, including, without limitation,
severance compensation, and thereafter, the Company's obligations hereunder
shall terminate.

B.  By Disability.  If Executive is prevented from properly performing his
duties hereunder by reason of any physical or mental incapacity for a period of
more than 90 days in the aggregate in any 365-day period, then, to the extent
permitted by law, the Company may terminate the employment on the 90th day of
such incapacity. In such event, the Company shall pay to Executive all Accrued
Compensation, and shall continue to pay to Executive the Base Salary until such
time (but not more than 90 days following termination), as Executive shall
become entitled to receive disability insurance payments under the disability
insurance policy maintained by the Company, which disability policy shall
provide for full payment of Executive's Base Salary during the period of
disability, but no other compensation or reimbursement of any kind, and
thereafter the Company's obligations hereunder shall terminate. Nothing in this
Section shall affect Executive's rights under any disability plan in which he is
a participant.

 

 

DCL Contract CEO Agreement

15

 

 


--------------------------------------------------------------------------------



C. By Company for Cause.  The Company may terminate Executive's employment for
Cause (as defined below) without liability at any time with or without advance
notice to Executive. The Company shall pay Executive all Accrued Compensation,
but no other compensation or reimbursement of any kind, including without
limitation, severance compensation, and thereafter the Company's obligations
hereunder shall terminate. Termination shall be for "Cause" in the event of the
occurrence of any of the following:

(i)    Executive's continued and deliberate neglect of, willful misconduct in
connection with the performance of or refusal to perform Executive's duties in
accordance with, Article II of this Employment Agreement; or

 

(ii)        the determination by the Company's Board of Directors that Executive
has committed an act or acts constituting a felony or other act involving
dishonesty, disloyalty or fraud; or

 

(iii)       the determination by the Company's Board of Directors that Executive
has engaged in willful misconduct that causes or is likely to cause a financial
injury to the Company or any of its subsidiaries, including, without limitation,
Executive's embezzlement of the funds of the Company or any of its subsidiaries
or theft of the property of the Company or any of its subsidiaries or fraud
against the Company or any of its subsidiaries, or any of their customers.

 

D.  At Will.  At any time, the Company may terminate Executive's employment
without liability other than as set forth below, for any reason not specified in
Section 6.C above, by giving thirty (30) days advance written notice to
Executive: provided that if it does so elect the Company shall continue to pay
Executive's base salary in accordance with Article III A and provide the
benefits to Executive in accordance with Article III B until the later of (i)
the last day of the then-current Initial Term Expiration Date or Renewal
Employment Terms, as the case may be, and (ii) that date which is eighteen (18)
months following such termination date. If the Company elects to terminate
Executive pursuant to this Section 6.D prior to a Change in Control, and
Executive has not entered into an Employment Agreement under comparable terms
and conditions with the surviving entity following a Change in Control, the
Company shall pay to Executive all Accrued Compensation and shall continue to
pay to Executive as provided herein Executive's Salary for eighteen (18) months
from the date of such termination as severance compensation. If the Company or
its successor elects to terminate Executive pursuant to this Section after a
Change in Control, the Company (or its successor) shall continue to pay to
Executive as provided herein Executive's Salary for eighteen (18) months from
the date of such termination as severance compensation Severance compensation
shall be six (6) months of Base Salary until the Company has achieved the
earlier of (a) Adequate financial resources to support severance compensation;
(b) Company obtains a commitment to receive adequate financial resources to
support severance compensation; or (b) closing of Company’s Series B equity
financing.

In addition, upon any termination under this Section 6.D., all of the
Executive's stock shall become exercisable in full and all shares of stock of
the Company purchased by the Executive and awarded to Executive under the Plan
shall become fully vested. Upon payment of the severance benefits described
herein, all obligations of the Company (or its successor) shall
terminate    During the period when such severance compensation is being paid to
Executive, Executive shall not (i) engage, directly or indirectly, in any other
business activity that is competitive with, or that places him in a competing
position to that of the Company or any Affiliated Company (provided that
Executive may own less than two percent (2%) of the outstanding securities of
any publicly traded corporation), or (ii) hire, solicit, or attempt to hire on
behalf of himself or any other party any employee or exclusive consultant of the
Company. The foregoing negative covenants are in addition to any obligations of
Executive pursuant to the Confidentiality, Inventions and Non-Solicitation
Agreement. If the Company terminates this Agreement or the employment of
Executive with the Company other than pursuant to Section 6.A, 6.B or 6.C, then
this Section 6.D shall apply.

 

 

DCL Contract CEO Agreement

16

 

 


--------------------------------------------------------------------------------



E.  Constructive Termination.  In the event that the Company shall materially
reduce the powers and duties of employment of Executive resulting in a material
decrease in the responsibilities of Executive which are inconsistent with
Executive acting as Chief Executive Officer or President of the Company, or
change Executives place of employment requiring Executive to relocate to an
alternative location, such actions shall be deemed to be a termination of
employment of Executive without cause pursuant to Section 6.D. In the event of a
Change in Control of the Company in which the Company shall become a division or
subsidiary of a larger organization, references to the Chief Executive Officer
of the Company shall be deemed to mean the Chief Executive Officer of such
division or subsidiary for purposes of this Section 6.E.

1.  Change in Control.  For purposes of this Agreement, a "Change in Control"
shall have occurred if at any time during the term of Executive's employment
hereunder, any of the following events shall occur:

a. The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity's securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;

 

b. A change in the composition of the Board, as a result of which fewer than
one-half of the incumbent directors are directors who either (1) had been
directors of the Company 24 months prior to such change; or (2) were elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the directors who had been directors of the Company 24 months prior
to such change and who were still in office at the time of the election or
nomination; or

 

c. Any "person" (as such term is used in Section 13(d) and Section 14 of the
Exchange Act) by the acquisition of securities is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company's then outstanding securities
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the "Base Capital Stock") except
that any change in the relative beneficial ownership of the Company's securities
resulting solely from a reduction in the aggregate number of outstanding shares
of Base Capital Stock, and any decrease thereafter in such person's ownership of
securities shall be disregarded until such person increases in any manner,
directly or indirectly, such person's beneficial ownership of any securities of
the Company. Thus, for example, any person who owns less than 50% of the
Company's outstanding shares, shall cause a Change in Control to occur as of any
subsequent date if such person then acquires an additional interest in the
Company which, when added to the person's previous holdings, causes the person
to hold more than 50% of the Company's outstanding shares.

The term "Change in Control" shall not include a transaction, the sole purpose
of which is to change the state of the Company's incorporation.

 

ARTICLE VII.

 

GENERAL PROVISIONS

A. Directors and Officers Insurance. The Company shall, at its own expense, at
all times maintain a minimum of $2,000,000 (Two Million Dollars) Directors and
Officers insurance.

 

 

DCL Contract CEO Agreement

17

 

 


--------------------------------------------------------------------------------



 B. Key Man Insurance. Company shall have the right to secure, in its own name
or otherwise, and at its own expense, life, disability, accident or other
insurance covering Executive and Executive shall have no right, title or
interest in or to such insurance. Executive shall assist Company in procuring
such insurance by submitting to reasonable examinations and signing such
applications and other instruments as may be required by the insurance carriers
to which applications is made for any such insurance.

C. Indemnification. The Company shall, at its own expense, defend, indemnify and
hold harmless Executive from and against any and all liabilities, claims,
actions, losses, costs and expenses (including reasonable attorneys' fees and
disbursements) (i) relating to or arising out of the Company's actual or alleged
violation of any law, statute, ordinance, order, rule or regulation; or (ii) to
the extent such Claim is primarily and directly based upon information or
direction provided by the Company to Executive; provided, however, the foregoing
shall not apply to any portion of such Claims to the extent it is found to have
resulted primarily and directly from Executive’s (A) infringement of any United
States patent, foreign letters patent, license, trademark, copyright, trade
secret or any other proprietary right other than as may be directed or induced
by the Company for the services provided by Executive hereunder; (B) breach of
this Agreement or any other agreement; (C) violation of any law, statute,
ordinance, order, rule or regulation; or (D) any negligence or intentional
misconduct in connection with such performance. This indemnification is not
voided by the termination of this agreement.

D. Approval of Public Communications and Press Releases. Management Company and
Company agree that any and all public announcement regarding Management Company
or Non-employee Interim CEO must be approved by Management Company in advance.

E.  Governing Law.  The validity, interpretation, construction and performance
of this Agreement and the rights of the parties thereunder shall be interpreted
and enforced under California law without reference to principles of conflicts
of laws. The parties expressly agree that inasmuch as the Company's headquarters
and principal place of business shall be located in California, it is
appropriate that California law govern this Agreement.

 

F.  Assignment; Successors; Binding Agreement.  

 

 

1.  Executive may not assign, pledge or encumber his interest in this Agreement
or any part thereof.

2.  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, operation of law or by agreement in form
and substance reasonably satisfactory to Executive, to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

3.  This Agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributee, devisees and legatees. If Executive should die
while any amount is at such time payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive's devisee, legates or other designee or, if there be
no such designee, to his estate.

G.  No Waiver of Breach.  The waiver by any party of the breach of any provision
of this Agreement shall not be deemed to be a waiver of any subsequent breach.

H.  Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

 

DCL Contract CEO Agreement

18

 

 


--------------------------------------------------------------------------------



 

 

 

To the Company:  

To the Executive:

 

Genesis Bioventures Inc.  

Douglas C. Lane  

 

Address  

5946 Busch Drive

 

City, State (Province)  

Malibu, CA 90265

Attn: Chief Executive Officer

 

with a copy to

Corporate Counsel Esq.

Law Firm

Address

City, State (Province)   

 

I.  Modification; Waiver; Entire Agreement.  No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by Executive and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

J.  Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

K.  Controlling Document.  The parties agree that, as of the Financing Date,
this Agreement supersedes any and all prior employment agreements between the
Company and Executive, but does not supersede any other agreements between
Company and Executive, including but not limited to, the Plan, any stock option
agreements or common stock purchase agreements entered into pursuant to the
Plan, and the Genesis Bioventures Employees' Handbook and Policies, except as
expressly provided herein. In case of conflict between any of the terms and
conditions of this Agreement and the documents herein referred to, the terms and
conditions of this Agreement shall control.

L.  Executive Acknowledgment.  Executive acknowledges (a) that he has consulted
with or has had the opportunity to consult with independent counsel of his own
choice concerning this Agreement, and has been advised to do so by the Company,
and (b) that he has read and understands the Agreement, is fully aware of its
legal effect, and has entered into it freely based on his own judgment.

M. No Strict Construction. The language used in this Employment Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any person.

N. Headings. The headings and other captions in this Employment Agreement are
included solely for convenience of reference and will not control the meaning
and interpretation of any provision of this Employment Agreement.

 

O. Binding Effect. This Employment Agreement will be binding upon and inure to
the benefit of Executive, the Company, and their respective successors and
permitted assigns. The Company will be entitled to assign its rights and duties
under this Employment Agreement provided that the Company will remain liable to
Executive should such assignee fail to perform its obligations under this
Employment Agreement.

 

 

DCL Contract CEO Agreement

19

 

 


--------------------------------------------------------------------------------



P.  Counterparts.  This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.

 

 

Executed by the parties as of the day and year first above written.

 

GENESIS BIOVENTURES, INC.

 

DOUGLAS C. LANE

 

By:____________________________

 

 

By:______________________________

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

DCL Contract CEO Agreement

20

 

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT A

INCENTIVE BONUS

 

Given as a reward for accomplishing performance goals established by the Board
of Directors of the Company, an incentive bonus target $50,000:

(Performance milestones to be determined by the board of directors and agreed to
by Executive within 30 days following Commencement Date.)

 

 

 

 

 

 

 

 

 

 

 

DCL Contract CEO Agreement

21

 